UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:0-9019 TELETEK, INC. (Exact name of registrant as specified in its charter) 4774 South Holladay Blvd; Holladay, UT 84117 (801) 273-9300 (Address, including zip code and telephone number, including area code, of registrant's principal executive offices) COMMON STOCK, $0.0 (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i)[] Rule 12h-3(b)(1)(i)[] Rule 12g-4(a)(1)(ii) [X] Rule 12h-3(b)(1)(ii)[] Rule 12g-4(a)(2)(i)[] Rule 12h-3(b)(2)(i)[] Rule 12g-4(a)(2)(ii) [] Rule 12h-3(b)(2)(ii)[] Rule 15d-6[ ] Approximate number of holders of record as of the certification or notice date:321 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 4, 2007 TELETEK, INC. By:/s/ Wayne Mower Wayne Mower President
